Citation Nr: 0801921	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence to reopen a claim of 
service connection for diabetes mellitus type II has been 
received and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran had honorable active duty from May 11, 1981 to 
January 8, 1985 and other than honorable service from January 
9, 1985 to July 30, 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran presented testimony at the Newark, New Jersey RO 
in November 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
the veteran's claim for service connection for diabetes 
mellitus type II.

2.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision is cumulative or redundant 
of the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim for 
service connection for diabetes mellitus type II.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for diabetes 
mellitus type II.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for diabetes 
mellitus type II was denied in a June 2002 rating decision 
based on findings that there was no evidence of the claimed 
condition in service or within one year of the veteran's 
discharge from service.  The veteran did not file an appeal 
and the decision became final.  

The veteran's claim to reopen was received in February 2004.  
The evidence of record prior to the June 2002 rating decision 
included outpatient treatment records from the VA Medical 
Center in East Orange, New Jersey dated from January 2002 to 
April 2002, showing that the veteran was being treated for 
diabetes mellitus.  However, there was no evidence that the 
veteran's diabetes was related to his military service.  The 
evidence received since the June 2002 rating decision 
includes medical records dated from January 1995 to February 
2007 from R.S., MD, D.L., MD, Saint Peter's University 
Hospital in New Jersey, Saint Peter's Medical Center in New 
Jersey, and Robert Wood Johnson University Hospital in New 
Jersey.  This evidence continues to document the presence of 
diabetes mellitus many years following the veteran's 
discharge from service.  It includes no evidence of a nexus 
between the veteran's diabetes mellitus and his military 
service.  Accordingly, the Board finds that although new, 
this evidence of a current diagnosis of diabetes mellitus is 
cumulative and redundant of the evidence of record prior to 
the June 2002 decision.  Furthermore, the Board finds that 
the new evidence is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran has diabetes mellitus type II related to his 
active military service.  The record also includes the 
transcript from the Veteran's November 2006 RO hearing during 
which the veteran repeated his contentions that he was first 
diagnosed with diabetes mellitus during his period of 
honorable active military duty.  This evidence is also 
cumulative and redundant of the evidence of record prior to 
the June 2002 rating decision, and consequently does not help 
to substantiate the veteran's claim.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in September 2004, prior to the 
initial adjudication of the claim, and in March 2006, the 
veteran was provided with the required notice, to include 
notice that he submit any pertinent evidence in his 
possession, and notice required under Kent, supra, regarding 
new and material evidence to reopen a previously denied 
claim.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in April 2007.  The Board acknowledges that this was 
after the unfavorable rating decision that is the subject of 
this appeal, but concludes that the timing of the notice does 
not prejudice the veteran in this instance, as the claim has 
not been reopened and service connection has been denied.  
Hence, matters concerning the disability evaluation and the 
effective date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  The Board acknowledges that 
the veteran has not been afforded a VA examination; however, 
the provisions of 38 C.F.R. § 3.159(c)(4), concerning 
providing medical examinations and obtaining medical 
opinions, apply to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(iii).   

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

The claim for service connection for diabetes mellitus type 
II is not reopened and the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


